Order entered July 1, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00054-CV

                             BARBARA MEREDITH, Appellant

                                               V.

                    OXFORD TOWNHOMES, LLC, ET AL., Appellees

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-10-07847-B

                                           ORDER
       We GRANT appellant’s June 29, 2015 amended motion for an extension of time to file a

brief. Appellant shall file a brief by JULY 2, 2015.


                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE